DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawlor (2015/0345761).
With respect to claim 1, Lawler teaches an acoustical shell light fixture (paragraph 55) comprising: an LED light (490) mounted to a light box cover (440); a top slide cover (450); a slide block (460 and unnumbered block to which 490 is mounted); and a lock bracket (454 and 484); wherein the light box cover is sandwiched between the top slide cover (450) and the slide block (Figs. 30-36 and paragraph 102); and wherein the top slide cover, slide block, and lock bracket function as a three-axis gimbal (Figs. 30-36 and paragraph 102; *note the absence of item 196, so there is no device to prevent rotation).  
As for claim 11, Lawler teaches a light fixture (430) comprising: an LED light array (paragraphs 2 and 74) having a vertical axis (V4); 4Application No. 16/654,355 a top slide cover (450) having an interior surface (Fig. 36); a slide block (460 and unnumbered block to which 490 is .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor.
With respect to claims 2-6, in the embodiment shown in Figs. 30-36 Lawlor teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the lock bracket is movable from a locked position where the lock bracket compresses the light box cover between the slide block and top slide cover to prevent movement of the light box cover and an unlocked position where the lock bracket allows movement of the light box cover (claim 2); further comprising a threaded rod attached to the light box cover and to the lock bracket, wherein rotating the threaded 
As for claim 2, in the embodiment shown in Figs. 19-24 Lawlor teaches wherein a lock bracket (top surface of 272 in Fig. 23) is movable from a locked position where the lock bracket compresses the light box cover between the slide block and top slide cover to prevent movement of the light box cover and an unlocked position where the lock bracket allows movement of the light box cover (paragraphs 89-90).
As for claim 3, in the embodiment shown in Figs. 19-24 Lawlor teaches a threaded rod (273 and 274) attached to the light box cover and to the lock bracket (Figs. 19-24), wherein rotating the threaded rod in a direction moves the lock bracket to a locked position and wherein rotating the threaded rod in an opposite direction moves the lock bracket to an unlocked position (paragraphs 89-90).  
As for claim 4, in the embodiment shown in Figs. 19-24 Lawlor teaches a knob (cylindrical sidewall of 272) on the threaded rod, distal to the lock bracket (Figs. 23-24).  

As for claim 6, in the embodiment shown in Figs. 19-24 Lawlor teaches a knob on the threaded rod, distal to the light box cover (“bolts” in paragraph 87; note that a bolt are known to have a head which is reasonably interpreted as a knob).  
As for claim 7, in the embodiment shown in Figs. 19-24 Lawlor teaches wherein the slide block (280) comprises vent slots (Fig. 24).  
As for claim 8, in the embodiment shown in Figs. 19-24 Lawlor teaches wherein the top slide cover (250) comprises vent slots (spaces between 256).  
As for claim 9, in the embodiment shown in Figs. 19-24 Lawlor teaches wherein the top slide cover (250) comprises a spine (256).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the lock bracket, threaded rods, slide block, and top slide cover from Lawlor’s embodiment shown in Figs. 19-24 in Lawlor’s embodiment shown in Figs. 30-36, in order to provide dynamic locking rather than permanent fixed locking.

As for claims 12-16 and 18-21, Lawlor teaches all of the claimed elements, as is discussed above.
Claims 10, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lawlor in view of Patti et al. (8,777,459).
With respect to claim 10, Lawlor teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light box cover comprises numeric indicators.  
As for claim 10, Patti also drawn to light fixtures, teaches wherein a light box cover (91) comprises numeric indicators (Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the numeric indicators of Patti with the light box cover of Lawlor, in order to provide accurate and consistent adjustments. 

	As for claims 17 and 22, Lawlor and Patti teach all of the claimed elements, as is discussed above.

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 21 April 2021, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lawlor (2015/0345761) and Patti (8,777,459).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        5/7/2021